            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 1 of 34




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                                         )
MARIA ESPARRAGUERA,                                                      )
              Plaintiff,                                                 )
                v.                                                       )
                                                                         )
U.S. DEPARTMENT OF THE ARMY,                                             )
                Defendant.                                               )
                                                                         )
SECRETARY OF THE ARMY MARK ESPER,                                        )
(in his official capacity)                                               )
                         Defendant.                                      )
                                                                         )
UNDER SECRETARY OF THE ARMY RYAN MCCARTHY,                               )
(in his official capacity)                                               )
                         Defendant.                                      )
                                                                         )
U.S. MERIT SYSTEMS PROTECTION BOARD,                                     )
                 Defendant.                                              )


                                            COMPLAINT

        Plaintiff, Maria Esparraguera, by and though undersigned counsel, states for her cause of

action the following:

                                       NATURE OF ACTION

        Defendants deprived Esparraguera of a property interest in her career appointment to the

Senior Executive Service without due process in violation of the Due Process Clause of the Fifth

Amendment. Esparraguera was adversely affected and/or aggrieved by Defendant MSPB's

failure to act, and this failure to act was contrary to constitutional right, short of statutory right,

and without observation of procedures required by law.

        Circuit Judge Kimberly Moore of the United States Court of Appeals for the Federal

Circuit aptly summarized Defendants' conduct: "I think [Esparraguera] was horrifically deprived
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 2 of 34




of due process and I'm embarrassed that [the government is] standing here saying otherwise. I

think that the process, the secretive process that took her out of the ability to respond, without

knowledge of what was going on, where even the very supervisor who supervised her for many

years and who continued to think she was outstanding, was cut out of the process of deciding

what her performance review should be for that year. I think that behavior was outrageous. And

I absolutely think it violates due process."

         After Judge Moore's above comment, the Federal Circuit dismissed Esparraguera's

petition for review for lack of jurisdiction, and suggested she seek relief in district court.

Esparraguera now does so here.

                                  JURISDICTION AND VENUE

    1. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1361, and 5 U.S.C.

§ 702.

   2. Plaintiff seeks equitable, declaratory and injunctive relief pursuant to 28 U.S.C. § 2201,

28 U.S.C. § 2202 and 5 U.S.C. § 706.

   3. This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(e)(l).

                                                PARTIES

   4. Plaintiff Maria Esparraguera ("Esparraguera") was a member of the Senior Executive

Service and held the position of Director of Civilian Personnel Labor and Employment Law,

Office of the Judge Advocate General, Department of the Army, until the decision to remove her

from the Senior Executive Service, dated September 4, 2018. She currently is employed at the

Department of the Army as a GS-15, Supervisory HR Specialist.




                                                  2
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 3 of 34




     5. Defendant Department of the Army ("Department" or "Army") is an executive agency of

the United States Government, with its headquarters located at 114 Army Pentagon, Washington,

DC 20310.

     6. Defendant Secretary of the Army Mark Esper 1 is an Officer of the United States and is

being sued in his official capacity. Defendant Secretary of the Army performs a substantial

portion of his acts and/or duties in Washington, D.C.

     7. Defendant Under Secretary of the Army Ryan McCarthy2 is an Officer of the United

States and is being sued in his official capacity. Defendant Under Secretary of the Army

performs a substantial portion of his acts and/or duties in Washington, D.C.

     8. Defendant Merit Systems Protection Board is an executive agency of the United States

Government, with its headquarters located at 1615 M Street NW, Washington, DC 20419.

                                   FACTUAL ALLEGATIONS

A.      Esparraguera's Career

     9. After roughly 35 years of exemplary service, Maria Esparraguera was removed from the

SES for committing an alleged "prohibited personnel practice." But Defendants Army and

MSPB denied her any opportunity to respond to the allegation, pre-deprivation or post-

deprivation. And the allegation was never proven by Defendant Army. Indeed, Defendant Army

designed the removal process to be one in which it would never be required to present its case or




1
 Esper is no longer Secretary of the Army and is no longer a Department official. Pursuant to
Federal Rule of Civil Procedure 25(d), his "successor is automatically substituted as party."

2
 McCarthy is no longer Under Secretary of the Army and is no longer a Department official.
Pursuant to Federal Rule of Civil Procedure 25(d), his "successor is automatically substituted as
party."


                                                3
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 4 of 34




prove its allegation, thereby exposing the constitutionally deficient process afforded by

Defendant MSPB.

    10. Prior to her improper removal from the SES in September 2018, Maria Esparraguera

served as a federal civil servant for almost 35 years.

    11. During her three and one half decades of federal civilian service, Esparraguera earned an

exemplary employment record, received top-level performance ratings and climbed the ladder

from an entry-level attorney position to the Department's top civilian personnel attorney.

    12. In 1984, Esparraguera left private practice for an attorney position at Fort Monmouth,

New Jersey, a local Army base, seeking an employer with higher moral and ethical standards.

    13. In 2010, Esparraguera was appointed to a career Senior Executive Service position as

Chief Counsel of the Army Material Command ("AMC") Legal Center at Aberdeen.

    14. As Chief Counsel, Esparraguera supervised over 50 attorneys in a broad range of matters,

including acquisition and employment disputes.

    15. In fall 2015, Esparraguera was appointed Director of Civilian Personnel Labor and

Employment Law in the Office of the Judge Advocate General ("OTJAG"). This Tier 2 SES

assignment made Esparraguera the Army's highest-ranking civilian personnel attorney, and

recognized her expertise in the field of civilian personnel law.

    16. Esparraguera's direct supervisors, the Judge Advocate General and Deputy Judge

Advocate General, praised her performance, leadership, and mastery of civilian personnel law as

the Director of Civilian Personnel Labor and Employment Law.

    17. As Director, Esparraguera was responsible for the Army career program for legal

professionals, as well as making recommendations on all Army civilian policies, and direction as




                                                 4
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 5 of 34




to how Army lawyers handle their labor and employment law cases. She directly supervised

attorneys defending cases at the highest levels of the Army.

     18. By letter dated September 4, 2018, McCarthy notified Esparraguera that she would be

removed from the SES effective October 14, 2018, for allegedly unsatisfactory performance, and

that she had "no statutory or regulatory right to appeal [the] decision to remove" her.

     19. The alleged unsatisfactory performance during the FY 201 7 rating period was based

entirely on an unproven allegation that Esparraguera committed a prohibited personnel practice.

     20. Esparraguera was not afforded due process when she was removed from the SES.

     21. Specifically, the Department, Secretary Esper and Under Secretary McCarthy did not

afford Esparraguera adequate notice and a meaningful opportunity to respond to the allegations

against her before she was removed. Nor was she afforded a meaningful hearing or review after

removal. While she received an "informal hearing," the MSPB failed to conduct that hearing in

the manner required by due process. The Department was never required to, and did not, prove

the allegation against her to a neutral decisionmaker.

B.      SES Performance Management System

     22. The Senior Executive Service, established by the Civil Service Reform Act (CSRA) in

1978, is a select group of civil servants responsible for ensuring "that the executive management

of the Government. . .is responsive to the needs, policies, and goals of the Nation and otherwise is

of the highest quality." 5 U.S.C. § 3131.

     23. The SES ensures that agencies "recruit and retain the highly competent and qualified

executives needed to provide more effective management of agencies." 92 Stat. 1113.




                                                 5
              Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 6 of 34




    24. The SES offers numerous benefits (including pay, bonus, and leave) more generous than

those available to other federal employees, such as General Schedule employees. 5 U.S.C.

§§3131(1), 5382, 5384, 6304(f).

   25. SES employees are paid performance awards in accordance with the provisions of 5

U.S.C. §5384.

   26. SES employees may accumulate triple the amount of annual leave for use in succeeding

years as typical General Schedule employees. 5 U.S.C. §6304(f).

   27. Career Senior Executives may be removed from the SES only for cause. Such cause

includes "unsatisfactory" or "less than fully successful" performance, 5 U.S.C. §§ 3592(a),

4314(a)(3), and "misconduct, neglect of duty, malfeasance, or failure to accept a directed

reassignment or to accompany a position in a transfer of function." 5 U.S.C. § 7543(a).

   28. The CSRA requires each federal agency to establish a performance appraisal system for

career Senior Executives. 5 U.S.C. §4312. An agency's career Senior Executive appraisal system

must "permit the accurate evaluation" of performance and "provide a basis for making eligibility

determinations for retention in the Senior Executive Service." 5 U.S.C. § 4312(a).

   29. The Department's performance system for career Senior Executives has five levels, from

Level 1 ("Unsatisfactory") to Level 5 ("Outstanding" or "Exceptional"). 5 C.F.R. §

430.305(a)(6).

   30. The career Senior Executive's "supervising official" or "rating official" conducts an

"initial appraisal" of the executive's performance using the 5-level rating system. 5 U.S.C. §

4314(c)(2).




                                                 6
              Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 7 of 34




     31. The initial appraisal is then provided to the agency's "performance review board"

("PRB"), which may "conduct such further review as the board finds necessary" before

recommending a final rating. 5 U.S.C. § 4314(c)(l)-(2).

     32. Next the PRB's recommendation is sent to the "appointing authority," who assigns a final

rating after "considering the recommendations by the performance review board." 5 U.S.C. §

4314(c)(3).

     33. The Department's "appointing authority" is the Secretary of the Army. Secretary Mark

Esper delegated this authority to the Under Secretary of the Army, Ryan McCarthy, for

Esparraguera's FY 2017 performance rating.

     34. The CSRA does not authorize the "appointing authority" to delegate his authority, and

Secretary Esper's delegation to Under Secretary McCarthy, as described above, was unlawful.

     35. Before any senior executive rating becomes final, the CSRA mandates that "each senior

executive ... [be] provided a copy of the appraisal and rating ... and be given an opportunity to

respond in writing and have the rating reviewed by an employee ... in a higher level in the

agency." 5 U.S.C. §4312(b)(3).

     36. For Esparraguera's FY 2017 performance rating, the Department, Secretary Esper and

Under Secretary McCarthy did not allow Esparraguera an opportunity to respond before the

rating became final, violating not merely Esparraguera's due process rights, but the CSRA and

Army's internal performance management procedures as well.

C.      The Office of Special Counsel and Prohibited Personnel Practices

     37. The Office of Special Counsel ("OSC") was created by the CSRA, and is authorized to

investigate allegations of prohibited personnel practices.




                                                  7
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 8 of 34




     38. The CSRA defines various "prohibited personnel practices" ("PPPs"). One of the PPPs is

for a federal employee to "grant any preference or advantage not authorized by law, rule, or

regulation to any employee or applicant for employment (including defining the scope or manner

of competition or the requirements for any position) for the purpose of improving or injuring the

prospects of any particular person for employment." 5 U.S.C. § 2302(b)(6).

     39. OSC is not authorized to make a final determination that a PPP occurred. OSC may

determine only "whether there are reasonable grounds to believe that a prohibited personnel

practice has occurred." 5U.S.C.§1214(a)(l)(A).

     40. If OSC makes such a determination, OSC must report it to "the agency involved" and

may recommend "corrective action to be taken" by the agency. 5 U.S.C. § 1214(b)(2)(B).

     41. Upon receipt of an OSC recommendation, an agency, if it believes a PPP was committed,

can take disciplinary action against the responsible employee. 5 U.S.C. §§ 7513, 7543. If the

agency takes an adverse action, such as demotion or removal, against the employee for

committing a PPP, the employee is entitled to due process, including an evidentiary hearing

before the MSPB where the agency bears the burden of proving the employee committed a PPP

by a preponderance of the evidence.

     42. Alternatively, OSC may file a complaint with the MSPB. 5 U.S.C. § 1215(a)(l). Filing

such a complaint triggers due process protections for the accused employee, including an

evidentiary hearing before the Board where OSC must prove by a preponderance of the evidence

that the accused employee committed a prohibited personnel practice. 5 C.F.R. § 1201.56(b).

D.      Unproven PPP Allegation Against Esparraguera

     43. In 2014, Esparraguera was tasked to recommend a candidate to fill a General Schedule 15

("GS-15") division chief position at the AMC Legal Center at Aberdeen Proving Ground.



                                                8
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 9 of 34




   44. The division chief position called for time in grade of at least one year of service at the

GS-14 grade.

   45. AMC Headquarters compiled and provided Esparraguera a list of eleven candidates to

consider for the division chief position. One candidate referred to Esparraguera by AMC

Headquarters was Rick Bechtel.

   46. At the time AMC Headquarters referred Bechtel to Esparraguera for consideration, he

had less than one year in [GS-14] grade when he applied for the division chief position.

   47. Army Regulation 690-300 permits waivers of the time in grade requirement in cases of

"hardship to the activity or inequity to the employee."

   48. Because Bechtel failed to fulfill the time in grade requirement, Esparraguera initially

determined she would not interview Bechtel.

   49. When informed he would not be interviewed, Bechtel responded that a reason he did not

possess the time in grade requirement was because he voluntarily delayed his last promotion, at

the Department's request, to complete his work on a classified project.

   50. Based on this new information, Esparraguera concluded it would be "inequitable" to

exclude Bechtel from consideration. She decided to interview Bechtel along with the other ten

candidates, believing a waiver could be obtained if necessary due to the inequity, pursuant to

Army Regulation 690-300.

   51. Each of the eleven candidates was interviewed by a three-person panel consisting of

Esparraguera and two other Department Senior Executives.

   52. After the interviews were complete, two of the panelists (Esparraguera and another)

ranked Bechtel as the top candidate. The third panelist ranked Bechtel second amongst the

eleven candidates.



                                                 9
             Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 10 of 34




    53. Despite the majority ranking Bechtel first, the panel concurred that the top three

candidates were tightly grouped and that the decision was too close to call.

    54. To better evaluate the candidates and to help make a final decision, Esparraguera

proposed assigning the top three candidates to perform a 30-day trial period as Acting Division

Chief. All three candidates were already employed by the Department. Esparraguera

memorialized her recommendation for the trial rotation to at the Command Counsel at AMC

headquarters, Brian Toland.

    55. Command Counsel Toland was responsible for approving and qualifying the panel's

selection.

    56. In her memorandum, Esparraguera explained that the rotation would allow the

Department to "properly evaluate" the candidates' "potential for leadership."

    57. Also in the memorandum, Esparraguera noted that even though Bechtel had less than the

required one year in grade, AMC forwarded his name for consideration. She then explained that

Bechtel's consideration was warranted because he previously deferred his prior promotion at the

Department's request.

    58. AMC Command Counsel Brian Toland authorized the proposed rotation plan.

    59. Command Counsel Toland instructed Esparraguera to implement the rotation and to

make a final selection at the conclusion of the rotation.

    60. After the rotations were completed, all three panelists identified Bechtel as the best

candidate. Esparraguera then summarized the panel's evaluation and formally recommended

Bechtel's selection to Command Counsel Toland on January 16, 2015.

    61. On January 28, 2015, Command Counsel Toland approved the selection of Bechtel for

the division chief position.



                                                 10
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 11 of 34




   62. Bechtel excelled as the division chief, and served in the position for several years prior to

taking a position at a federally funded research and development center.

   63. Following Bechtel's selection, a complaint was filed with OSC, alleging Esparraguera

committed a PPP.

   64. OSC analyzed the PPP allegation, and in October 2016, sent the Department a three-and-

a-half-page document labeled a "Summary of Findings."

   65. The 2016 Summary of Findings stated that "OSC believes that [Esparraguera's] actions

violated 5 U.S.C. § 2302(b)(6). We recommend that the agency take appropriate disciplinary

action."

   66. The 2016 Summary of Facts asserted facts contrary to evidence.

   67. The 2016 Summary of Findings made conclusions based on a rescinded Department

standard operating procedure.

   68. The 2016 Summary of Findings omitted material facts, including facts that exculpated

Esparraguera.

   69. OSC did not provide a copy of the 2016 "Summary of Findings" to Esparraguera, and

OSC never offered Esparraguera an opportunity to rebut it.

   70. Later in 2016, Esparraguera obtained a copy of OSC's Summary of Findings from her

supervisor, the then-Judge Advocate General (JAG), LTG Flora Darpino.

   71. When giving Esparraguera a copy of the Summary of Findings, LTG Darpino told

Esparraguera that she (Darpino-the JAG) disagreed with OSC's asserted findings and that no

action would be taken.

   72. Esparraguera's supervisors, the Judge Advocate General and Deputy Judge Advocate

General, did not agree with OSC's allegation that Esparraguera committed a PPP.



                                                11
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 12 of 34




    73. Esparraguera's supervisors, the Judge Advocate General and Deputy Judge Advocate

General, determined no action against Esparraguera was warranted, and retained Esparraguera in

her position.

    74. On February 9, 2018, sixteen months after its initial Summary of Findings, OSC sent the

Department its "Report of Prohibited Personnel Practice" ("Report").

    75. The Report's cover letter, addressed to the Secretary of the Army and signed by the

Special Counsel, complained that OSC's earlier attempts to persuade "Army attorneys to resolve

this matter ... ha[d] not been successful." The letter urged the Department to take "appropriate

corrective and disciplinary action" against Esparraguera.

    76. The 2018 OSC Report stated that "OSC has reasonable grounds to believe that

Esparraguera violated section 2302(b)(6) by conducting an improper post-recruitment candidate

rotation as part of the selection process for a GS-15 supervisory position at the Army."

    77. The 2018 OSC Report parroted the views of Department staff who insisted Esparraguera

could not have obtained a waiver of the time-in-grade requirement to hire Bechtel "because she

[Esparraguera] was not under a hardship." The Report failed to mention that the governing

regulation, Army Regulation (AR) 690-300, expressly authorized a waiver to avoid "inequity to

the employee" under consideration.

    78. "Inequity to the employee" was Esparraguera's basis for considering Bechtel, who had

deferred his promotion to GS-14, at his supervisor's request, to complete work on a classified

project.

    79. The 2018 OSC Report said that the Department's time-in-grade regulation looks to the

"time of application" and not "the time of selection." But the regulation itself says the opposite:




                                                 12
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 13 of 34




"[C]andidates selected for advancement should have completed at least 1 year of service that is

one grade lower than the position to be filled."

    80. The 2018 OSC Report also invoked a Department standard operating procedure,

Procedures for the Recruitment of Civilian Attorneys within the Department of the Army,

Civilian Human resources Agency Standard Operating Procedure 213-14-SOP-01 (January 28,

2014) to justify its findings. But the Report failed to mention that the cited standard operating

procedure was rescinded before the events here.

    81. After learning of the 2018 OSC Report, Esparraguera asked the Department for a copy.

OSC refused to authorize the Department to provide it to her, even while it openly pressured the

Department to take action against Esparraguera based on it.

   82. Had Esparraguera been provided with a copy of the 2018 OSC Report and underlying

materials before the decision to remove her, she could have responded to the information therein,

including but not limited to the information in paragraphs 75-80 above.

   83. Had Esparraguera been provided with a copy of the 2018 OSC Report and underlying

materials before the decision to remove her, she could have responded to factual and legal

assertions in the Report.

   84. Had Esparraguera been provided with a copy of the 2018 OSC Report and the underlying

materials before the decision to remove her, she could have utilized potentially exculpatory

information in the documents in her own defense.

   85. In March 2018, the Department initiated its own internal investigation into the 2018 OSC

Report's allegation to determine what, if any, corrective action to take against Esparraguera.

   86. On March 16, 2018, Esparraguera was detailed to a different SES position, the Executive

Assistant to the Executive Director at Arlington National Cemetery.



                                                   13
             Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 14 of 34




    87. On March 23, 2018, the Secretary's authority to resolve allegations against civilian

executives, including Esparraguera, was delegated to Ms. Kathleen Miller, Assistant Deputy

Chief of Staff.

    88. On behalf of the Department, Miller investigated the alleged PPP in 2018.

    89. When conducting the investigation in May 2018, Miller interviewed Esparraguera and

learned from Esparraguera her contemporaneous explanation for the rotation plan.

    90. The Department's investigation did not find that Esparraguera committed a prohibited

personnel practice or that she intended to favor Bechtel (a required element for a PPP).

    91. The Department withheld from Esparraguera the results of the investigation until after the

decision to remove Esparraguera from the SES.

   92. Via memorandum dated September 5, 2018, the Army informed Esparraguera of the

results of its investigation. It did not find she committed a PPP. Rather, it issued her a written

reprimand for "failure to exercise due diligence and exhibiting poor supervisory leadership in

[her] handling of a selection process during [her] previous appointment as Chief Counsel, U.S.

Army Communications-Electronics Command (CECOM)."

   93. In light of Esparraguera' s decades of service with no prior disciplinary record, Army

found that only a written reprimand, to be removed from her personnel file after one year, was

warranted.

   94. Esparraguera grieved the reprimand on October 29, 2018, and asked in her grievance for

the Department to clarify whether it believed she committed a PPP.

   95. On December 3, 2018, Acting Assistant Secretary Jordan Gillis issued a grievance

decision confirming that the reprimand "made no assertion that [Esparraguera] committed a

prohibited personnel practice."



                                                 14
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 15 of 34




E.       Esparraguera's FY 2017 Performance Rating and Removal from SES

     96. The performance appraisal period for Fiscal Year 2017 ended on September 30, 2017.

     97. For the FY2017 rating period (October 1, 2016 to September 30, 2017), Esparraguera's

rating official, Deputy Judge Advocate General, Major General Stuart Risch, awarded

Esparraguera an initial summary rating of Level 5 ("Outstanding") - the highest possible rating.

     98. In the FY2017 initial rating, MG Risch lauded Esparraguera as "one of the best senior

executive employees [he had] served with during [his] almost 30 year career." He also described

Esparraguera as "[a]n exceptional leader who continues to bring energy, mentorship, training and

inspiration to all her subordinates." He also remarked that both he and the Judge Advocate

General "trust her implicitly," and that her performance was "[s]imply exceptional."

     99. On February 2, 2018, Esparraguera received a letter stating that final action on her FY

2017 performance rating was held in abeyance due to an ongoing investigation. The letter did not

identify the basis for the investigation or who was conducting it. The letter assured Esparraguera

that if there were substantiated findings, she would be advised of any changes to her initial

summary rating and provided additional information.

     100.       A copy of this letter was also provided to Esparraguera's Rating Official (the

Deputy Judge Advocate General) and the Judge Advocate General.

     101.       The Department of the Army Civilian Senior Executive Performance

Management and Discipline Process ("Department Policy") mandates specific performance-

appraisal procedures for civilian Senior Executives subject to investigation for misconduct.

     102.       The Department Policy states that when a Senior Executive is subject to an

investigation for misconduct during the rating period, the rating official may provide an initial

appraisal, and the process may then be held in abeyance pending the investigation's completion.



                                                 15
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 16 of 34




    103.        If the investigation substantiates Senior Executive misconduct, the Rating Official

"may, but is not required to, revise" the initial appraisal.

    104.        Per the Department Policy, the initial appraisal is then sent to the PRB to

recommend a final rating.

    105.        If the PRB recommends a rating below Level 3, the senior executive's

"Command/Organization will be notified and allowed an opportunity to submit written

comments to the PRB on the matter prior to the PRB finalizing its recommendation" to the

appointing authority.

    106.        Army failed to follow these required procedures for Esparraguera's FY 2017

performance rating.

    107.        As noted above, in March 2018, the Department initiated an investigation that

culminated in a written Reprimand that did not find Esparraguera had committed a PPP. The

Department was not satisfied with the results of its internal investigation. At the end of May

2018, after interviews concluded in the internal investigation, Department staff took steps to

increase Esparraguera's legal peril outside of established investigative, disciplinary, and/or

appraisal procedures, before the favorable results of the investigation were shared with

Esparraguera.

    108.        At some point before the end of May 2018, Department staff prepared an

"Executive Summary" of OSC's Report.

    109.        The Executive Summary was unsigned, undated, and only two pages in length.

    110.        The Executive Summary held itself out as an official OSC publication,

prominently displaying "U.S. OFFICE OF SPECIAL COUNSEL" across the top, as if it was

created by OSC, when it was not.



                                                  16
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 17 of 34




    111.       The Executive Summary was created internally by Department staff.

    112.       The Executive Summary omitted material and exculpatory information about

Bechtel's hiring, including but not limited to information related to Esparraguera's

contemporaneous explanation for the rotation plan, her belief that pursuant to AR 690-300 a

waiver of the time-in-grade requirement could be obtained if necessary based on inequity to

Bechtel, and that CECOM human resources specialists based their beliefthat a waiver could not

be obtained on a standard operating procedure that had been rescinded prior to these events.

    113.       The Executive Summary erroneously declared that "OSC found that the rotation ..

. was not justified and that Esparraguera likely knew that it was improper."

    114.       The Executive Summary omitted that, by statute, OSC could at most find

"reasonable grounds to believe" that Esparraguera committed a prohibited personnel practice-

not that a PPP actually occurred.

    115.       The Executive Summary omitted that the Department conducted its own internal

investigation of the alleged PPP, and that the Department did not conclude that Esparraguera

committed a PPP.

    116.       The Executive Summary omitted Esparraguera's prior statements and

explanations for her actions in response to the alleged PPP.

    117.       The Executive Summary omitted that there was a selection panel, and that the

selection panel unanimously supported the rotation plan and recommended Bechtel as the top

choice.

    118.       The Executive Summary wrongly implied that Esparraguera alone engineered the

rotation plan to favor Bechtel.




                                                17
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 18 of 34




    119.       The Executive Summary was created "specifically" for a "special" Performance

Review Board ("PRB") convened to recommend an alteration to Esparraguera's FY 2017 rating.

    120.       This "special" PRB only reviewed Esparraguera's FY 2017 rating and did not

review any other performance appraisals for any other Senior Executives.

    121.       Before the Executive Summary was sent to the special PRB, the Civilian Senior

Leadership Management Office ("CSLMO") provided a copy of the Executive Summary to

Major General Risch, Esparraguera's rating official, and pursuant to Department Policy, Sec.

3.b(l)(b), afforded Major Risch the opportunity to revise his initial summary rating of

Esparraguera's FY 2017 in light of the investigatory "findings" described in the Executive

Summary.

   122.        Major General Risch declined to change his initial rating of Esparraguera and

retained the Level 5 ("Outstanding") rating.

   123.        Between June 2018, and early August 2018, the Department, without notifying

Esparraguera, convened a special PRB to recommend a final rating for Esparraguera's FY 2017

performance.

   124.        The Department withheld from the special PRB Esparraguera's prior statements

and explanations responding to the alleged PPP.

   125.        Upon information and belief, the only document considered by the special PRB

was the Executive Summary.

   126.        The Executive Summary offered a highly misleading account of the allegations

and OSC's conclusions calculated to push the special PRB to unfavorably rate Esparraguera's

performance for FY 2017.




                                               18
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 19 of 34




     127.      The Executive Summary, the document upon which the special PRB acted, was

not provided to Esparraguera before the special PRB finalized its rating recommendation.

     128.      The special PRB did not solicit a response from Esparraguera.

     129.      The special PRB, based on the misleading Executive Summary, recommended

lowering Esparraguera's FY 2017 rating from a Level 5 to a Level 1.

     130.      The Department did not inform Esparraguera it had convened a special PRB until

after the special PRB convened and recommended changing her rating from a Level 5 to a Level

1.

     131.      The Department did not inform Esparraguera of the existence of the Executive

Summary or that it had provided it to the special PRB until after the special PRB convened and

decided to recommend changing her rating from a Level 5 to a Level 1.

     132.      When the PRB recommends lowering a rating to a Level 3 or below as a result of

investigatory findings, Department Policy requires the PRB to inform Command/Organization of

the recommendation to change the initial summary rating, and allow the Command/Organization

an opportunity to respond to the PRB 's recommendation before the PRB makes its

recommendation to the appointing authority.

     133.      Esparraguera's Command/Organization was not afforded the opportunity to

respond to the PRB 's recommendation prior to the PRB finalizing its recommendation for

Esparraguera's FY 2017 rating. Neither the Office of the Judge Advocate General, nor the Judge

Advocate General (LTG Charles Pede), nor the Deputy Judge Advocate General (MG Risch)

was informed or afforded an opportunity to respond to the PRB 's recommended Level 1 rating.




                                              19
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 20 of 34




    134.        Before a rating is finalized, 5 U.S.C. § 4312(b)(3) and Department Policy required

the Department to provide Esparraguera the opportunity to respond to the rating and to seek

higher-level review of the rating.

    135.        The Department did not provide Esparraguera with an opportunity to respond to

or seek higher-level review of the FY 2017 rating before it was finalized.

    136.        The Department forwarded the special PRB's recommendation directly to Under

Secretary McCarthy for finalization.

    13 7.       After learning through Department counsel that the special PRB had already

recommended a Level 1 rating, Esparraguera wrote to Under Secretary McCarthy and asked him

to void the special PRB's unlawful Level 1 rating and provide Esparraguera with the processes

required by the Due Process Clause, the CSRA and Department Policy.

    138.        Days later, in a letter dated September 4, 2018, Under Secretary McCarthy

notified Esparraguera that he directed Esparraguera's removal from the SES for "unacceptable

performance."

    139.        Under Secretary McCarthy stated that he decided to remove Esparraguera from

the SES because of "the Performance Review Board's recommendation based on findings from

the Office of Special Counsel's (OSC) Report of Prohibited Personnel Practice, OSC File No.

MA-15-2692, dated 9 February 2018."

    140.        The Removal Notice stated that "[t]he OSC investigation concluded that

[Esparraguera] committed a prohibited personnel practice by conducting an improper post-

recruitment candidate rotation as part of the selection process for a GS-15 supervisory attorney."

In fact, OSC did not have legal authority to conclude that Esparraguera committed a prohibited

personnel practice, and only had a "reasonable belief' that she did.



                                                20
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 21 of 34




    141.       Explaining his decision to remove Esparraguera from the SES, Under Secretary

McCarthy stated that "OSC's finding that [she] committed a prohibited personnel practice,"

undermined Esparraguera's ability to serve in a senior position.

    142.       Under Secretary McCarthy's decision did not address Esparraguera's defenses

against OSC's allegations because Esparraguera was not granted access to the 2018 OSC Report

upon which his decision relied, and was not afforded a meaningful opportunity to respond to the

OSC Report's allegations before Under Secretary McCarthy made his decision.

    143.       Notwithstanding Under Secretary McCarthy's and the Department's assertion that

Esparraguera committed a PPP in connection with Bechtel's selection for the division chief

position in 2015, neither McCarthy nor the Department took corrective action to undo the effect

of the alleged PPP. Bechtel remained in the division chief position until he voluntarily left the

Department years later.

    144.       Under Secretary McCarthy removed Esparraguera from the SES and demoted her

to a GS-15 human resources position, effective October 14, 2018.

    145.       Esparraguera was never afforded a meaningful opportunity to respond to the

allegations of poor performance and improper conduct before Under Secretary McCarthy

decided to remove her from the SES.

    146.       Under Secretary McCarthy had discretion whether or not to adopt the PRB's

recommended Level 1 rating, as well as discretion whether or not to remove Esparraguera from

the SES upon adopting a Level 1 rating. But Esparraguera was never afforded an opportunity to

invoke Under Secretary McCarthy's discretion before his decision to remove her.

   147.        Because of the removal, Esparraguera is not eligible for non-competitive

reinstatement to the SES.



                                                21
               Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 22 of 34




        148.      Esparraguera's removal from the SES was memorialized in her official personnel

file.

        149.      Esparraguera's removal from the SES affected her pay.

        150.      Because of her removal, Esparraguera has no opportunity for salary increases.

        151.      Esparraguera's removal from the SES caused Esparraguera to lose paid leave she

would have accrued automatically in the SES.

        152.      Under Secretary McCarthy notified Esparraguera that she had "no statutory or

regulatory right to appeal" or grieve her removal, and that she could seek "an informal hearing

before the U.S. Merit Systems Protection Board."

        153.      Under Secretary McCarthy's removal notice included two attachments: (1)

Esparraguera's final FY 2017 performance rating; and (2) the position description for the

Supervisory Human Resources Specialist.

        154.      Neither the removal notice nor the Level 1 Rating included evidence of

Esparraguera's allegedly unacceptable performance during the FY 2017 performance period.

    155.          J. Randall Robinson signed Esparraguera's final FY 2017 rating for the special

PRB. His signature is undated.

    156.          Under Secretary McCarthy signed Esparraguera's final FY 2017 rating, and dated

it September 4, 2018.

    157.          The Department, Under Secretary McCarthy and Secretary Esper did not provide

to Esparraguera before her removal from the SES a copy of the 2018 OSC Report upon which

her removal was expressly based.

    158.          The Department, Under Secretary McCarthy and Secretary Esper never afforded

Esparraguera advanced notice and the opportunity to respond to the alleged unsatisfactory



                                                 22
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 23 of 34




performance and invoke the discretion of the decisionmaker prior to Army removing her from

the SES for unsatisfactory performance.

    159.       Prior to her removal from the SES, Esparraguera requested, but was not provided,

a copy of the 2018 OSC Report.

    160.       After she was notified by Under Secretary McCarthy of his September 4, 2018

decision that she would be removed from the SES, Esparraguera again requested a copy of the

2018 OSC Report, this time in reference to her grievance of the reprimand. On September 21,

2018, the Department provided her with a copy of the 2018 OSC Report, explaining that it would

do so "now that an action has been taken based on the report."

    161.       Esparraguera also requested documentation from the Department's internal

investigation. In response to her request, the Department informed her that no report was ever

created, and that the investigator had not collected "any documents or other tangible material."

    162.       Department counsel on September 17, 2018, told Esparraguera that she could try

to seek reconsideration of her removal from the SES from the Under Secretary pursuant to AR

690-900.

    163.       Four days later, on September 21, 2018, Department Counsel told Esparraguera

that he was mistaken and that no "policy or regulation" authorized her to seek reconsideration of

her removal from the SES.

   164.        Esparraguera, per Department counsel's recommendation, asked Under Secretary

McCarthy to reconsider his removal decision. On January 17, 2019, Under Secretary McCarthy

denied Esparraguera's request without explanation.

   165.        Esparraguera on September 24, 2018, asked Secretary Esper for a higher-level

review of the Under Secretary McCarthy's final FY 2017 rating. On behalf of the Secretary, the



                                                23
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 24 of 34




Department's Principal Deputy General Counsel on October 10,2018, denied Esparraguera's

request for a higher-level review because higher-level review was "not available."

     166.      Esparraguera also requested to meet with Under Secretary McCarthy to present

her request for reconsideration in person. Her request was ignored.

F.      Post-Removal MSPB Hearing and Order

     167.      Senior Executives removed for "less than fully successful executive performance"

are entitled "to an informal hearing before an official designated by the Merit Systems Protection

Board at which the [senior executive] may appear and present arguments." 5 U.S.C. § 3592(a).

     168.      On September 26, 2018, Esparraguera filed a request with the MSPB for an

informal hearing under 5 U.S.C. § 3592(a).

     169.      The MSPB designated an administrative law judge ("ALJ") to preside over the

hearing.

     170.      In a November 6, 2018 Scheduling Order, the ALJ informed the parties that

MSPB regulations provide a limited role for the ALJ, and that the ALJ would not issue a

dispositive decision.

     171.      On several occasions, Esparraguera requested that the MSPB hearing be held at

the Pentagon, to accommodate the production of witnesses.

     172.      The Department objected to holding the hearing at the Pentagon, and demanded

the hearing occur in Washington, D.C.

     173.      On December 18, 2018, Esparraguera filed her Witness and Exhibit List with the

MSPB. The majority of the witnesses listed were employed by the Department.




                                               24
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 25 of 34




    174.        On March 19, 2019, during a pre-hearing telephone conference, Esparraguera

requested the Department produce and/or the ALJ require the attendance of certain witnesses to

testify at the hearing.

    175.        The Department refused to produce any government-employed witnesses to

testify at hearing.

    176.        The MSPB in a March 20, 2019 Order stated it was "constrained by the limits of

the law and regulations" and could not compel Department employees to appear to testify at the

hearing.

    177.        The MSPB in its March 20, 2019 Order asserted that the MSPB would not issue a

dispositive decision at the conclusion of the hearing.

    178.        Esparraguera requested witnesses to voluntarily appear to testify at hearing.

    179.        No witnesses appeared or testified at the hearing.

    180.        The MPSB ordered the hearing to take place in Washington, D.C. at MSPB

Headquarters.

    181.        On June 5, 2019, Esparraguera's hearing was held at MSPB Headquarters in

Washington, DC.

    182.        At the hearing in Washington, DC, the MSPB-designated ALJ presided, and the

attendees were Esparraguera, Esparraguera's counsel, and the Department's Counsel, Mr. Jason

Chester.

    183.        At the outset of the hearing, the MSPB-designated ALJ stated that he could not

issue a decision or offer any correction to the Department's decision to remove her.

Nevertheless, Esparraguera raised the Department's failure to provide pre-deprivation due




                                                 25
              Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 26 of 34




process, and the Department and MSPB's failure to provide meaningful post-deprivation due

process.

    184.         Esparraguera presented at the hearing argument and evidence that the Department

violated its own policies and procedure, and denied her due process before removing her from

the SES.

    185.         Esparraguera argued that she received no pre-deprivation due process, no

meaningful post-deprivation process, and that the limited process afforded to her could not

address error by the Department of any sort.

    186.         Esparraguera also argued at the hearing that the Department and MSPB denied

her due process after her removal from the SES.

    187.         Esparraguera argued at the hearing that the Department could not prove

Esparraguera committed a PPP (the only reason she received a Level 1 rating and was removed

from the SES), and that the Department's actions were arbitrary, capricious and/or an abuse of

discretion.

    188.         At the MSPB hearing in Washington, DC, Esparraguera demanded an evidentiary

hearing, and a decision from the MSPB.

    189.         At the MSPB hearing in Washington, DC, Esparraguera argued that 5 U.S.C. §

3592(a)(2), was unconstitutionally applied to her when she was removed from the SES.

    190.         At the MSPB hearing in Washington, DC, Esparraguera argued that the

Department misused its authority in order to avoid ever having to prove its case at an evidentiary

hearing.




                                                26
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 27 of 34




    191.        The MSPB-appointed ALJ asked the Department whether it would present any

evidence in support of its decision to remove Esparraguera. Through counsel, the Department

declined to present evidence, witnesses, or arguments at the hearing.

    192.        At the conclusion ofEsparraguera's argument at the hearing, the MSPB-

appointed ALJ stated that he "appreciate[d] the frustration with the limits of the regulations in

the law," and claimed that he was "constrained by the regulations."

    193.        On June 20, 2019, the ALJ issued an "Order Referring Record" ("Order") on

behalf of the MSPB. The Order again stated that the MSPB was constrained by the MSPB's

regulations, and could not issue a dispositive decision or "grant any relief." The MSPB Order

also stated that those limitations "[did] not preclude some other basis for seeking relief."

    194.        MSPB referred the record and hearing transcript to the Office of Special Counsel,

the Office of Personnel Management, and the Department "for whatever action they may deem

appropriate."

    195.        The Order concluded the MSPB's proceedings.

    196.        MSPB never issued a dispositive order adjudicating the factual and legal issues

Esparraguera raised at the hearing in Washington, DC on June 5, 2019.

    197.        On June 21, 2019, the Acting Clerk of the Board sent copies of the Order, and the

record of the MSPB proceedings, to Army Secretary Mark Esper, U.S. Special Counsel Henry

Kerner, and the Office of Personnel Management Acting Director Margaret Weichert.

   198.         Secretary Esper (or his successor) and the Department received the Order and

record, and did not take any action in response.

   199.         Esparraguera was never afforded a post-removal evidentiary hearing to contest the

basis for her removal from the SES.



                                                   27
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 28 of 34




     200.       Esparraguera never received a dispositive order adjudicating the factual and legal

issues she raised at the MSPB hearing to contest her removal from the SES.

G.      The Federal Circuit Rules It Lacks Jurisdiction to Review Esparraguera's

Constitutional Claims.

     201.       Following the conclusion of MSPB proceedings, Esparraguera sought judicial

review from the United States Court of Appeals for the Federal Circuit. See Esparraguera v.

Dep 't of the Army, 981 F .3d 1328 (Fed. Cir. 2020).

     202.       At the Federal Circuit, Esparraguera argued, amongst other things, that she was

deprived of property and liberty without due process, and denied an adequate post-removal

process at the MSPB.

     203.       Oral argument was held on October 9, 2020. During the Department's argument,

Circuit Judge Moore stated to the government: "Counsel. I am just going to stop you. You might

be right on jurisdiction, and you may even be right as to the property right, but I think this lady

was horrifically deprived of due process and I'm embarrassed that you're standing here saying

ulherwist:. I think that the process, the secretive process that took her out of the ability to

respond, without knowledge of what was going on, where even the very supervisor who

supervised her for many years and who continued to think she was outstanding, was cut out of

the process of deciding what her performance review should be for that year. I think that

behavior was outrageous. And I absolutely think it violates due process."

     204.       On December 4, 2020, the Federal Circuit dismissed Esparraguera's petition for

review for lack of jurisdiction, finding that the MSPB's Order Referring Record was not a "final

order or decision" of the MSPB required for the Federal Circuit's appellate jurisdiction.




                                                  28
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 29 of 34




    205.       The Federal Circuit panel decision also held the statute did not allow the MSPB to

review Esparraguera's adverse employment action.

    206.       Chief Judge Sharon Prost authored the opinion, and citing three U.S. District

Court for the District of Columbia cases asserted: "we also doubt that our lack of jurisdiction

leaves Esparraguera's constitutional claims unreviewable. We observe, as does the government,

that district courts have indeed been willing ... to hear constitutional challenges where Board

review of an adverse employment action is unavailable."


                                        CLAIMS FOR RELIEF


      Count I - Property Taking in Violation of the Fifth Amendment Due Process Clause
                                         (as to all Defendants)
    207.       Plaintiff re-alleges and incorporates by reference the allegations contained in all

the preceding paragraphs.

   208.        The Due Process Clause of the Fifth Amendment states that "[n]o person shall be

... deprived oflife, liberty, or property, without due process oflaw." U.S. Const. amend. V.

   209.        Individuals may only be removed from the SES for cause, including "less than

fully successful executive performance," 5 U.S.C. § 3592(a)(2), or "misconduct, neglect of duty,

malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer

of function." 5 U.S.C. § 7543(a).

   210.        Through the CSRA, and its for-cause removal standard, Congress granted career

Senior Executive Service employees, including Esparraguera, a property interest in continued

SES employment, as well as in the benefits that accompany a career SES appointment.

   211.        When Esparraguera was removed from the SES and its attendant benefits, she was

deprived of those property interests.


                                                29
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 30 of 34




    212.       Esparraguera was entitled to constitutionally adequate due process before and

after her removal from the SES.

    213.       An essential principle of due process is that a deprivation oflife, liberty, or

property must be preceded by notice, and an opportunity to respond.

    214.       Esparraguera was entitled to notice of the allegations against her and a meaningful

opportunity to respond before she was removed from the SES.

    215.       The Department, Secretary and Under Secretary never provided Esparraguera

notice or an opportunity to respond before she was removed from the SES.

   216.        The Department, Secretary and Under Secretary deliberately withheld from

Esparraguera the reasons for her removal from the SES until after the Under Secretary made his

decision to remove her and issued that decision to her, denying her an opportunity to rebut the

accusations prior to the decision.

   217.        The Department, Secretary and Under Secretary denied Esparraguera the statutory

protections owed to her by 5 U.S.C. §4312(b)(l)-(3).

   218.        The Department, Secretary and Under Secretary denied Esparraguera procedural

protections required by Army internal policies and procedures.

   219.        Defendants denied Esparraguera adequate post-removal due process.

   220.        The Fifth Amendment entitled Esparraguera to an evidentiary hearing before an

impartial adjudicator empowered to rectify error and order her reinstatement if appropriate.

   221.        The Fifth Amendment entitled Esparraguera to an evidentiary hearing at which

the Department was required to prove cause for Esparraguera's removal

   222.        The manner in which Defendants applied 5 U.S.C. § 3592(a)(2) to Esparraguera

violated the Fifth Amendment.



                                                30
           Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 31 of 34




    223.        Defendants did not afford Esparraguera a post-removal evidentiary hearing at

which the Department was required to prove cause for Esparraguera's removal.

    224.        Defendants denied Esparraguera the opportunity to confront the evidence and

witnesses allegedly supporting the allegations against her.

    225.       To this day, the Department, Secretary and Under Secretary have not specified

and provided Esparraguera with the underlying information and evidence that allegedly justified

her removal from the SES.

    226.       The MSPB failed and refused to issue a dispositive decision on the legality of the

removal, and instead only delivered the record of proceedings to the Department, the Office of

Special Counsel, and the Office of Personnel Management.

    227.       The Defendants took no action to rectify Esparraguera's unlawful and

unconstitutional removal after the MSPB hearing.

    228.       Defendants violated Esparraguera's Fifth Amendment right to due process.


           Count II - Failure to Act in Violation of the Administrative Procedure Act
                                    (as to Defendant MSPB only)
   229.        Plaintiff re-alleges and incorporates by reference the allegations contained in the

proceeding paragraphs.

   230.        The Administrative Procedure Act (APA) provides that "[a] person suffering legal

wrong because of agency action, or adversely affected or aggrieved by agency action within the

meaning of the relevant statute, is entitled to judicial review thereof." 5 U.S.C. § 702.

   231.        The AP A also provides that "final agency action for which there is no other

adequate remedy in court" is "subject to judicial review." 5 U.S.C. § 704.

   232.        The AP A provides that a reviewing court shall "shall decide all relevant questions

of law, interpret constitutional and statutory provisions" and "compel agency action unlawfully

                                                 31
             Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 32 of 34




withheld or unreasonably delayed." 5 U.S.C. § 706. The reviewing court shall also "hold

unlawful and set aside agency actions ... found to be (A) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (B) contrary to constitutional right, power,

privilege, or immunity; (C) in excess of statutory jurisdiction, authority, or limitations, or short

of statutory right; [or] (D)without observance of procedure required by law. Id.

    233.        A "failure to act" is an "agency action" that is subject to judicial review. 5 U.S.C.

§ 551(13).

    234.        MSPB is an "agency" whose final actions are reviewable under the AP A.

    235.        The MSPB failed to act by failing to issue an order with a final disposition of the

factual and legal issues raised at Esparraguera's hearing before the MSPB on June 5, 2019.

    236.        The MSPB was required by law to make a final disposition after Esparraguera's

hearing before the MSPB.

    23 7.       MSPB' s failure to act was not in accordance with law because it violated the Fifth

Amendment Due Process Clause and the CSRA.

    238.        The MSPB's failure to act was contrary to constitutional right afforded by the

Fifth Amendment Due Process Clause.

   23 9.        The MSPB 's failure to act was short of statutory right provided by the CSRA.

   240.         The MSPB's failure to act was without observation of procedure required by law,

including the Fifth Amendment Due Process Clause and CSRA.

   241.         Esparraguera suffered a legal wrong and/or was adversely affected because of

MSPB's failure to act.

   242.         Because of the MSPB's failure to act, Esparraguera was denied her statutory and

constitutional rights to due process.



                                                 32
            Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 33 of 34




    243.        Because of the MSPB's failure to act, Esparraguera was deprived property

without due process.


                                      PRAYER FOR RELIEF


    Wherefore, Maria Esparraguera, by and through counsel, requests that the Court enter

judgment in her favor and award her the following relief:


    1. Declare Esparraguera's removal from the SES was unlawful and unconstitutional.

    2. Declare Defendants' conduct removing Esparraguera from the SES was unlawful and

unconstitutional.

    3. Cancel and expunge from Esparraguera's official personnel file her removal from the

SES.

    4. Retroactively reinstate Esparraguera to her previous SES appointment and position.

    5. Award Esparraguera all back pay and benefits owed as a result of her retroactive

reinstatement to the SES and cancellation of her removal from the SES.

    6. Remove the Standard Form (SF) 50 and all other documents memorializing her unlawful

and unconstitutional removal from the SES from Esparraguera's personnel file.

    7. Enjoin the Department, Secretary and Under Secretary from depriving Esparraguera of

her property right in continued SES employment without statutory and constitutional due

process.

    8. Hold unlawful and set aside the MSPB's failure to act and failure to issue an order with a

final disposition.

    9. Compel the MSPB to take final agency action and issue an order with a final disposition.

    10. Award Esparraguera her costs and attorney's fees.

    11. Grant other such relief as this Court deems just and proper.

                                                33
         Case 1:21-cv-00421 Document 1 Filed 02/17/21 Page 34 of 34




Date: February 17, 2021                   Respectfully submitted,




                                          Christopher J. Keeven #993971
                                          Debra L. Roth #422452
                                          Conor D. Dirks #1022481
                                          Shaw Bransford & Roth P.C.
                                          1100 Connecticut Ave NW, Suite 900
                                          Washington, DC 20036
                                          Tel: 202-463-8400
                                          Fax: 202-833-8082

                                          Counsel for PlaintiffMaria Esparraguera




                                     34
